United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gretna, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1615
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2012 appellant filed a timely appeal of a March 30, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty.
FACTUAL HISTORY
On November 21, 2011 appellant, then a 45-year-old city carrier, filed a traumatic injury
claim, alleging that on November 19, 2011 she fell into a hole while delivering mail and broke
her toe. She stopped work on November 22, 2011.
1

5 U.S.C. §§ 8101-8193.

The record reflects that, on November 5, 2011, Dr. Stacy Siegendorf, a Board-certified
internist treated appellant for bilateral foot pain with appellant noting that she was a postal
worker who was on her feet daily and who had suffered a nonhealing foot fracture a year earlier.
She noted an edema bilaterally, tenderness of the right foot at the base of the second toes into the
second metatarsal across the top of the foot and a swollen second toe. Dr. Siegendorf noted that
x-rays of appellant’s feet showed continued nonunion of the second metatarsal. She diagnosed
foot pain due to persistent nonhealing fracture, possibly due to steroids and a job where she was
required to walk frequently.
Appellant was treated at an emergency facility by Dr. Patrick McNulty, a Board-certified
orthopedist, on November 19, 2011, who prescribed pain medication. A right foot x-ray report
of the same date noted an old fracture of the second metatarsal and a recent fracture across the
proximal end of the second proximal phalanx. These images were reviewed and findings
verified by Dr. Charles C. Matthews, a Board-certified radiologist. In discharge instructions,
appellant was instructed to wear an orthotic and buddy tape the second and third toe. On
December 31, 2011 Dr. McNulty noted that appellant had a fractured toe and bone in her foot
and was disabled from performing her usual duties. In a return to work certificate dated
December 15, 2011, Dr. Robert Treuting, a Board-certified orthopedist and associate of
Dr. Siegendorf, noted that appellant was treated and could not work from November 19, 2011, to
January 12, 2012. In a January 12, 2012 return to work certificate, Dr. Treuting noted that
appellant was incapacitated for a right foot and toe injury until January 30, 2012.
On February 3, 2012 OWCP advised appellant of the type of evidence needed to establish
her claim. It particularly requested that she submit a physician’s reasoned opinion addressing the
relationship of her claimed condition and specific work factors.
Appellant submitted a December 15, 2011 report from Dr. Treuting who treated appellant
in follow-up for chronic second metatarsal base fracture. Dr. Treuting noted that appellant had
fallen on November 19, 2011 and reinjured her right foot and knee. He related that the
emergency room report noted that appellant had a fracture at the base of the proximal phalanx of
the second toe. Dr. Treuting stated that an x-ray revealed a healing fracture at the base of the
proximal phalanx of the second toe which was not completely healed. He diagnosed chronic
second metatarsal base fracture, stable and new fracture of the right second toe proximal
phalanx. Dr. Treuting noted that appellant was disabled for four weeks when she would be
reexamined. Appellant also submitted a December 15, 2011 report from Dr. Sara E. Fernandez,
a Board-certified internist and an associate of Dr. Siegendorf who treated her for lupus and body
and neck pain. She reported fracturing her right second toe in November while working.
Appellant was diagnosed with toe and neck pain, diarrhea, lupus, anxiety and depression and
chronic pain. She also submitted medical reports that were previously of record.
On March 30, 2012 OWCP denied appellant’s claim on the grounds that the medical
evidence was insufficient to establish that the diagnosed medical condition was causally related
to the established work-related events.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.2
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.3 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
In the instant case, it is not disputed that appellant worked as a city carrier and that on
November 19, 2011 she fell into a hole while delivering mail. It is also not disputed that she was
diagnosed with a fracture of the right second toe proximal phalanx.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

OWCP denied appellant’s claim for compensation on the grounds that the medical
evidence was not sufficient to establish that her medical condition of fracture of the right second
toe of the proximal phalanx was causally related to her employment. However, the Board finds
that, while the medical evidence submitted by her is not fully rationalized, it generally supports
that she sustained a fracture of the right second toe of the proximal phalanx after falling into a
hole while delivering mail on November 19, 2011. Specifically, a December 15, 2011 report
from Dr. Treuting noted treating appellant in follow-up for chronic second metatarsal base
fracture. Dr. Treuting noted that appellant had fallen on November 19, 2011 and reinjured her
right foot and knee. He related that the emergency room report noted that appellant had a
fracture at the base of the proximal phalanx of the second toe. Dr. Treuting noted an x-ray
revealed a healing fracture of the base of the proximal phalanx of the second toe which was not
completely healed. He diagnosed chronic second metatarsal base fracture, stable and new
fracture of the right second toe proximal phalanx and noted that appellant was disabled for four
weeks. Similarly, in a return to work certificate dated December 15, 2011, Dr. Treuting noted
that appellant could not work from November 19, 2011 to January 12, 2012. In a January 12,
2012 return to work certificate, he noted that appellant was incapacitated for a right foot and toe
injury until January 30, 2012. Although, Dr. Treuting’s opinions are not sufficiently rationalized
to carry appellant’s burden of proof in establishing her claim, it is uncontroverted in the record,
and factually consistent with the reports of appellant and therefore, are sufficient to require
further development of the case by OWCP.7
Proceedings under FECA are not adversary in nature nor is OWCP a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. It has the obligation to see that justice is
done.8
Therefore, the Board finds that the case must be remanded to OWCP for preparation of a
statement of accepted facts concerning appellant’s working conditions and referral of the matter
to an appropriate medical specialist, consistent with OWCP procedures, to determine whether
she sustained a fracture of the right second toe of the proximal phalanx as a result of performing
her employment duties. Following this and any other further development as deemed necessary,
OWCP shall issue an appropriate merit decision on her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that this case is not in posture for decision.

7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

John W. Butler, 39 ECAB 852 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
in accordance with this decision of the Board.
Issued: February 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

